Citation Nr: 1037609	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ulnar neuropathy.

2.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

3.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

4.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to June 
1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of January 2006 and January 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board notes that the Veteran withdrew 
his request for a personal hearing before a Decision Review 
Officer in December 2006.  He also withdrew his request for a 
Board hearing in May 2010.  See 38 C.F.R. § 20.704 (2009).

A review of the record reveals that in April 2008 the Veteran 
filed a claim of entitlement to an increased disability rating 
for his service-connected low back disability.  He filed a notice 
of disagreement (NOD) from a July 2008 rating decision in August 
2008, but withdrew his appeal subsequent to a January 2009 rating 
decision which granted him a 20 percent disability rating 
effective from April 24, 2008.  In October 2009, however, he 
filed a NOD from the January 2009 rating decision.  A March 2010 
statement of the case (SOC) confirmed the findings of the January 
2009 rating decision.  The Veteran perfected his appeal as to 
this matter in April 2010.  

The Board also notes that the January 2009 rating decision 
established service connection for bilateral plantar neuropathy 
and assigned 10 percent disability ratings to each lower 
extremity, effective December 29, 2008.  The Veteran did not 
express disagreement with either the assigned disability ratings 
or effective dates and these matters are not in appellate status. 
 See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The persuasive evidence does not support a finding that a 
relationship exists between the Veteran's right ulnar neuropathy 
and his military service.

3.  The persuasive evidence does not support a finding that a 
relationship exists between the Veteran's carpal tunnel syndrome 
of the right wrist and his military service.

4.  The persuasive evidence does not support a finding that a 
relationship exists between the Veteran's carpal tunnel syndrome 
of the left wrist and his military service.

5.  The evidence shows that the Veteran's service-connected low 
back disability is manifested by pain, flare-ups, limitation of 
motion, and forward flexion of the thoracolumbar spine greater 
than 30 degrees.


CONCLUSIONS OF LAW

1.  Right ulnar neuropathy was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Carpal tunnel syndrome of the right wrist was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Carpal tunnel syndrome of the left wrist was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a disability rating in excess of 20 percent 
for the Veteran's service-connected degenerative disc disease of 
the lumbosacral spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
  
The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice as to his 
service connection claims by correspondence dated in October 
2005, and letters including the effective-date element of the 
claims by letters issued in April 2007 and May 2008.  The May 
2008 letter was provided prior to the initial adjudication of the 
Veteran's increased rating claim.  Although additional VCAA 
notice letters were provided after the initial adjudication of 
the Veteran's service connection claims, the Board finds that the 
Veteran has not been prejudiced by the timing of any notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's claims 
in May 2008, May 2009, and July 2009 supplemental statements of 
the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the service connection claims 
would have been different had complete VCAA notice been provided 
at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
statements from K.F., service treatment records, an Internet 
article, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in March 2008, June 
2008, and November 2008.  The examination reports reflect that 
the examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  Furthermore, the June 2008 and 
November 2008 examination reports contain sufficient information 
to rate the Veteran's low back disability under the appropriate 
diagnostic criteria.  The Board concludes that the VA examination 
reports are adequate for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board notes that the June 2008 and November 2008 VA examiners 
did not indicate whether they reviewed the Veteran's claims 
folder, and it is unclear as to whether it was available during 
the examinations.  There is no indication, however, that this had 
any adverse effect on the adequacy of the examinations.  As 
previously indicated, the examiners fully considered the 
Veteran's complaints, to include his complaints of pain in his 
back.  Physical examinations were then performed that addressed 
all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran has been 
accorded the opportunity to present evidence and argument in 
support of his claims.  He has retained the services of a 
representative.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge.

Service Connection Claims
Right Ulnar Neuropathy and Bilateral Carpal Tunnel Syndrome

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including organic diseases of the 
nervous system, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
right ulnar neuropathy and carpal tunnel syndrome of the 
bilateral wrists, which he contends is due to his military 
service.  See, e.g., the Veteran's NOD dated in October 2006. 

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.  With respect to Hickson element (1), 
current disability, the competent and credible evidence of record 
includes diagnoses of right ulnar neuropathy and bilateral carpal 
tunnel syndrome.  See, e.g., a private treatment report from 
G.W., M.D., dated in June 2005.  Accordingly, Hickson element 
(1), current disability, is satisfied.

With respect to Hickson element (2), evidence of an in-service 
incurrence of injury or disease, the Veteran contends that he 
developed right ulnar neuropathy as well as carpal tunnel 
syndrome of the bilateral wrists from working with airplane 
equipment during military service, such as unscrewing nuts and 
bolts off planes.  See, e.g., the March 2008 VA examination 
report.  The Board notes that the Veteran is competent to attest 
to experiencing such injury during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  

Based upon the evidence of record, however, the Board finds the 
Veteran's statements as to symptoms claimed to have been manifest 
during active service to be of no probative value.  It is 
significant to note that service treatment records reveal no 
evidence of treatment for right ulnar neuropathy or carpal tunnel 
syndrome of the bilateral wrists, nor any injury involving the 
wrists or forearms.  His February 1995 separation examination is 
absent any indication of a neurological disability.  
  
Further, the record does not include medical evidence 
demonstrating manifestations of right ulnar neuropathy or carpal 
tunnel syndrome of the bilateral wrists during the one-year 
presumptive period after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).  The first documented complaint or 
diagnosis of these disabilities was in June 2005, ten years after 
the Veteran's June 1995 release from active duty.  See a private 
treatment record from Dr. G.W. dated in June 2005.  In fact, an 
August 1999 private medical report noted the Veteran denied any 
history of paresthesias or focal neurologic deficit.  A 
neurologic examination at that time revealed 5/5 motor strength 
to all extremities and 2/4 deep tendon reflexes to all 
extremities.  Sensation was intact.  

The Veteran was afforded a VA medical examination for his right 
ulnar neuropathy and carpal tunnel syndrome of the bilateral 
wrists in March 2008.  The examiner considered the Veteran's 
report of pain, numbness, and tingling in his right hand and 
wrists as a result of working as an airplane mechanic in service.  
Despite the Veteran's report of in-service duties as an airplane 
mechanic, the VA examiner concluded that the Veteran's right 
ulnar neuropathy and carpal tunnel syndrome of the bilateral 
wrists are "not caused by or a result of his work in the 
military as an aircraft mechanic."  The examiner's rationale for 
his conclusion was based on the absence of complaints by the 
Veteran while he was in the military pertaining to dysfunction or 
pain in his wrists, as well as the Veteran's report that he has 
been employed by the postal service since 1995.  The VA examiner 
specifically opined that the Veteran's chronic carpal tunnel 
syndrome was caused by repetitive injury of his current 
employment as opposed to his in-service duties.  

The March 2008 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Additionally, the March 2008 VA examiner's 
opinion appears to be consistent with the Veteran's documented 
medical history, which is absent any report of symptomatology of 
either right ulnar neuropathy or carpal tunnel syndrome of the 
bilateral wrists for many years after service.  Further, in 
rendering the opinion, the VA examiner specifically considered 
the Veteran's duties as an aircraft mechanic, and determined that 
the Veteran's current neurological and carpal tunnel disabilities 
were rather caused by his post-service employment.  

The Board notes that multiple private medical records from Dr. 
G.W. state that the Veteran's current right ulnar neuropathy and 
carpal tunnel syndrome of the bilateral wrists began during his 
period of military service.  While Dr. G.W., as a licensed 
physician, is competent to render medical opinions, his opinions 
appears to be based on the Veteran's self-reported history 
including that he had experienced numbness in the hands in the 
early 1990's.  This statement as to a history of numbness in the 
hands during active service is inconsistent with the service 
medical findings and with the report of a post-service August 
1999 private medical examination.  In light of the reliance upon 
this unsubstantiated report, the Board finds the etiology 
opinions of Dr. G.W. to be of no probative weight.  The Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.   See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into "competent 
medical evidence" merely because the transcriber happens to be a 
medical professional); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant]. 

Based upon a comprehensive review of the entire record, the Board 
finds the opinion of the March 2008 VA examiner to be persuasive 
that the evidence does not support that a relationship exists 
between the Veteran's right ulnar neuropathy, carpal tunnel 
syndrome of the right wrist, or carpal tunnel syndrome of the 
left wrist and his military service.  Therefore, the claims for 
entitlement to service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claims.

Higher Evaluation for a Low Back Disability

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis 
of disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2009).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2009).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
[intervertebral disc syndrome].  

The evidence of record indicates that the Veteran has been 
provided a diagnosis of degenerative changes involving the lumbar 
spine.  See, e.g., the November 2008 VA examination report.  
Based on reported symptomatology, and consistent with Diagnostic 
Code 5243, the Board will consider the claim under both the 
General Rating Formula for Diseases and Injuries of the Spine and 
the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and 
treatment by a physician.

Schedular rating 

The Veteran's low back disability is currently evaluated 20 
percent disabling.  To warrant a 40 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran must show forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5243 (2009).  

A private treatment report from J.H., D.O., dated in March 2008 
noted the Veteran's complaints of back pain.  A magnetic 
resonance imaging scan revealed impressions of neuroforaminal 
narrowing at L4-5 and L5-S1 moderate bilaterally; broad-based 
disc bulges at L1-2, L4-5, and L5-S1 with posterior annular 
tearing at L5-S1; and bone marrow was isointense to the 
intervertebral disc spaces.    

In connection with his claim, the Veteran was afforded an 
examination in June 2008.  He complained of constant pain, 
stiffness and numbness in his lower back.  Further, he stated 
that it was difficult to bend or sit for more than 20 minutes.  
He denied visual disturbances, weakness, fevers, bladder 
complaints, malaise, bowel complaints, and dizziness.  He stated 
he used medication for treatment.  The examiner noted the absence 
of assistive devices for ambulation.  

Upon physical examination, the examiner reported that the 
Veteran's posture and gait were within normal limits.  Further, 
he noted the absence of ankylosis of the lumbar spine.  Range of 
motion testing revealed forward flexion up to 75 degrees with 
pain starting at 70, extension up to 25 degrees, right lateral 
flexion up to 25 degrees, left lateral flexion up to 25 degrees, 
right lateral rotation up to 25 degrees, and left lateral 
rotation up to 25 degrees.  It was noted that joint function of 
the spine was additionally limited by pain, fatigue, weakness, 
lack of endurance and that pain had the major functional impact, 
but that there was no additional limitation of function after 
repetitive motion.  Joint function was not limited by 
incoordination after repetitive use.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.  

A statement from K.F., the Veteran's wife, dated in October 2008 
indicates that the Veteran's low back disability has worsened to 
the point where he is unable to bend or tie his shoes.  She also 
noted his use of pain medication for treatment, which makes him 
drowsy and unable to perform daily functions in his house.  

The Veteran was provided a VA examination in November 2008.  He 
continued his complaints of constant pain and stiffness in his 
lower back, as well as flare-ups which occurred every two to 
three weeks for two to three days in duration.  He also stated 
that the low back disability has moderate effects on exercise and 
recreation, and severe effects when playing sports.  
Additionally, he is unable to drive long distances, and cannot 
sit too long.  Although he complained of dizziness "every now 
and then," he did not report any loss of bowel or bladder 
control or occurrences of falling.  He denied numbness.  He 
reported that he used medication and performed back exercises for 
treatment.  The examiner noted the absence of assistive devices 
for ambulation.  

Upon physical examination, the examiner noted the absence of 
muscle spasm, atrophy, guarding, tenderness, weakness, and 
ankylosis.  Further, he reported that the Veteran's posture and 
gait were normal.  Moreover, the Veteran was able to stand and 
walk on his heels and toes and was able to squat.  Range of 
motion testing revealed forward flexion up to 70 degrees with 
pain starting at 60, extension up to 20 degrees with pain at 15 
degrees, right lateral flexion up to 35 degrees with pain at 30 
degrees, left lateral flexion up to 30 degrees with pain at 25 
degrees, right lateral rotation up to 45 degrees with pain at 40 
degrees, and left lateral rotation up to 40 degrees with pain at 
35 degrees.  Although the examiner noted pain after repetitive 
use, he stated that there was no additional loss of motion on 
repetitive use of the joint.  Finally, an X-ray report of the 
Veteran's lumbar spine revealed an impression of mild 
degenerative changes.  

The Board finds no medical evidence which contradicts the 
findings of the June and November 2008 examiners.  As noted 
above, to warrant a 40 percent disability rating under Diagnostic 
Code 5243 of the General Rating Formula for Diseases and Injuries 
of the Spine, the Veteran must demonstrate forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine. 

However, review of the evidence of record reveals that the 
Veteran's lumbar spine symptomatology does not warrant a 40 
percent disability rating.  Specifically, the persuasive evidence 
of record demonstrates that the Veteran is able to maintain 
forward flexion of the thoracolumbar spine to at least 60 
degrees.  With respect to favorable ankylosis of the entire 
thoracolumbar spine, the objective medical evidence of record is 
pertinently absent any indication that ankylosis exists.  
"Ankylosis" is immobility and consolidation of a joint due to a 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  
Neither the medical or lay evidence of record suggests that the 
Veteran's lumbar spine is immobile.  On the contrary, the record 
shows that the Veteran has maintained motion, albeit limited 
motion, throughout the course of the appeal.  As such, a 40 
percent disability rating is not warranted.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his low back 
disability, notably his difficulty with performing daily 
activities, intermittent flare-ups, pain, weakness, and 
stiffness.  See the June and November 2008 VA examination 
reports.  

The Board finds, however, that the probative medical evidence of 
record does not indicate any significant additional functional 
loss.  Specifically, during the most recent VA examination in 
November 2008, the Veteran was able to maintain forward flexion 
up to 60 degrees.  Further, the November 2008 VA examiner 
specifically noted there was no additional loss of motion on 
repetitive use of the lumbar spine.  Additionally, the June 2008 
VA examiner noted that although joint function of the spine was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, there was no additional limitation of motion.  The 
Board finds the June 2008 or November 2008 evaluations are 
persuasive.  The current 20 percent rating adequately compensates 
the Veteran for any functional impairment attributable to his low 
back disability.  Therefore, the Veteran's service-connected low 
back disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of the 
Spine.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine directs evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a separate 
rating for neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran is service-connected for plantar 
neuropathy of the bilateral lower extremities from December 29, 
2008.  With respect to neurologic abnormality associated with the 
Veteran's bilateral lower extremities prior to December 29, 2008, 
the Board observes that a private neurological examination report 
from Dr. J.H. dated in March 2008 as well as the June 2008 VA 
examination report revealed reflex results of 1+ in the Veteran's 
bilateral lower extremities.  However, neurological testing 
conducted during the March 2008 VA neurological examination as 
well as the November 2008 VA examination demonstrated essentially 
normal results.  Moreover, the June 2008 VA examination also 
showed normal motor and sensory function.  There is no indication 
of that any additional separate or higher alternative ratings are 
warranted.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; a 40 percent rating is warranted 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  Further, as noted in the schedular 
criteria, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  

The Veteran contends that his low back disability causes flare-
ups, pain, and interference in daily activities.  The Board also 
notes that a Family Leave and Medical Act (FMLA) Certification by 
E.M., D.O., dated in March 2008 noted that the Veteran's low back 
disability flare-ups occur one to two times per month and cause 
him to miss one to two days of work per month.  

Crucially, however, the FMLA Certification by Dr. E.M. does not 
indicate, and the remainder of medical evidence is otherwise 
absent any indication thereof, that the Veteran has been 
prescribed bed rest by a physician based on incapacitating 
episodes.  Notably, Dr. E.M. specifically stated in the March 
2008 FMLA Certification that the Veteran was not presently 
incapacitated.  On the contrary, she commented on the effect of 
the Veteran's low back disability on his employment, rather than 
when he generally suffers from incapacitating episodes.  Further, 
the June 2008 VA examiner specifically stated that "[t]here are 
no signs of intervertebral disc syndrome."  Additionally, the 
Veteran reported to the November 2008 VA examiner that he did not 
experience any periods of incapacitation requiring bed rest 
during the last 12 months.  Therefore, the Veteran's service-
connected low back disability does not warrant an increased 
disability rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

In the instant case, the Veteran's service-connected low back 
disability was assigned a 20 percent disability rating effective 
from April 24, 2008, the date he filed his claim for entitlement 
to an increased disability rating.  The record shows that prior 
to April 24, 2008, the Veteran was assigned a 10 percent 
disability rating.  He has not contested the assigned effective 
date of the 20 percent disability rating.

After a careful review of the record, the Board finds no 
probative evidence that the Veteran's low back disability 
warranted an increased disability rating at any time during the 
appeal period.  Specifically, as discussed above, the June and 
November 2008 examination reports, as well as VA and private 
treatment records, indicate that the Veteran's lumbar spine 
limitation of motion and symptomatology has remained relatively 
consistent during the period at issue.  As such, there is no 
basis for awarding the Veteran a disability rating other than the 
currently assigned 20 percent during any period on appeal.  The 
preponderance of the evidence is against the claim.
 
Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected low back disability.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran's occupation is a United States Postal Service mail 
handler.  See the November 2008 VA examination report.  The Board 
observes that the Veteran reported to the November 2008 VA 
examiner that he had missed 6 to 8 days in the past month due to 
his low back disability.  Further, Dr. E.M.'s FMLA Certification 
report dated in March 2008 documents that the Veteran's low back 
disability affects his employment.  Indeed, the Board notes that 
it has no reason to doubt that the Veteran's low back 
symptomatology adversely impacts his employability; however, this 
is specifically contemplated by the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required hospitalization as a result of 
his low back disability during the period under consideration.  
Moreover, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to service connection for right ulnar neuropathy is 
denied.

Entitlement to service connection for carpal tunnel syndrome of 
the right wrist is denied.

Entitlement to service connection for carpal tunnel syndrome of 
the left wrist is denied.

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine is denied.


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


